 

Exhibit 10.3

CHEMOCENTRYX, INC.

Non-Employee DIRECTOR COMPENSATION POLICY

(As Amended and Restated Effective March 3, 2020)

Non-employee members of the board of directors (the “Board”) of ChemoCentryx,
Inc. (the “Company”) shall be eligible to receive cash and equity compensation
as set forth in this Non-Employee Director Compensation Policy (this
“Policy”).  The cash and equity compensation described in this Policy shall be
paid or be made, as applicable, automatically and without further action of the
Board, to each member of the Board who is not an employee of the Company or any
parent or subsidiary of the Company (each, a “Non-Employee Director”) who may be
eligible to receive such cash or equity compensation, unless such Non-Employee
Director declines the receipt of such cash or equity compensation by written
notice to the Company. This Policy shall remain in effect until it is revised or
rescinded by further action of the Board.  The terms and conditions of this
Policy shall supersede any prior cash or equity compensation arrangements
between the Company and its Non-Employee Directors.

1.Cash Compensation.

(a)Annual Retainers.  Each Non-Employee Director shall be eligible to receive an
annual retainer of $50,000 for service on the Board.  In addition, a
Non-Employee Director shall receive the following additional annual retainers,
as applicable:

(i)Lead Independent Director.  A Non-Employee Director serving as Lead
Independent Director shall receive an additional annual retainer of $25,000 for
such service.

(ii)Chairperson of the Audit Committee.  A Non-Employee Director serving as
Chairperson of the Audit Committee shall receive an additional annual retainer
of $20,000 for such service.

(iii) Member of the Audit Committee.  A Non-Employee Director serving as a
member of the Audit Committee (other than the Chairperson) shall receive an
additional annual retainer of $10,000 for such service.

(iv)Chairperson of the Compensation Committee.  A Non-Employee Director serving
as Chairperson of the Compensation Committee shall receive an additional annual
retainer of $17,500 for such service.

(v) Member of the Compensation Committee.  A Non-Employee Director serving as a
member of the Compensation Committee (other than the Chairperson) shall receive
an additional annual retainer of $10,000 for such service.

(vi) Chairperson of the Nominating and Corporate Governance Committee.  A
Non-Employee Director serving as Chairperson of the Nominating and Corporate
Governance Committee shall receive an additional annual retainer of $10,000 for
such service.

(vii) Member of the Nominating and Corporate Governance Committee.  A
Non-Employee Director serving as a member of the Nominating and Corporate
Governance Committee (other than the Chairperson) shall receive an additional
annual retainer of $6,000 for such service.

1

--------------------------------------------------------------------------------

 

(b)Payment of Retainers. The annual retainers described in Section 1(a) shall be
earned on a quarterly basis based on a calendar quarter and shall be paid by the
Company in arrears not later than the fifth business day following the end of
each calendar quarter. In the event a Non-Employee Director does not serve as a
Non-Employee Director, or in the applicable positions described in Section 1(a),
for an entire calendar quarter, the retainer paid to such Non-Employee Director
shall be prorated for the portion of such calendar quarter actually served as a
Non-Employee Director, or in such positions, as applicable. Non-Employee
Directors may elect to receive vested shares of common stock in lieu of the
foregoing retainers on the date on which such retainers would otherwise have
been paid in cash in accordance with the terms and conditions of the Company’s
2012 Equity Incentive Award Plan (the “Equity Plan”).

2.Equity Compensation. Non-Employee Directors shall be granted the equity awards
described below. The awards described below shall be granted under and shall be
subject to the terms and provisions of the Equity Plan and shall be granted
subject to the execution and delivery of award agreements, including attached
exhibits, in substantially the same forms previously approved by the Board,
setting forth the vesting schedule applicable to such awards and such other
terms as may be required by the Equity Plan.

(a)Initial Awards. A person who is initially elected or appointed to the Board
following the Public Trading Date, and who is a Non-Employee Director at the
time of such initial election or appointment, shall be automatically granted (i)
such number of restricted stock units (or, if so elected by a Non-Employee
Director prior to the date of such initial election or appointment, shares of
restricted common stock) on the date of such initial election or appointment as
is determined by dividing (A) $225,000 by (B) the 60-day trailing average
trading price of the Company’s common stock preceding the date of grant and (ii)
an option to purchase such number of shares of the Company’s common stock having
a value of $100,000, calculated as of the date of grant in accordance with the
Black-Scholes option pricing model (utilizing the same assumptions that the
Company utilizes in preparation of its financial statements and the 60-day
trailing average trading price of the Company’s common stock preceding the date
of grant) (which options will have a term of ten years from the date of grant
and an exercise price per share equal to the Fair Market Value (as defined in
the Equity Plan) on the date of grant). The awards described in this Section
2(a) shall be referred to as “Initial Awards.” No Non-Employee Director shall be
granted more than one Initial Award.

(b)Subsequent Awards. A person who is a Non-Employee Director immediately
following each annual meeting of the Company’s stockholders and who will
continue to serve as a Non-Employee Director immediately following such annual
meeting shall be automatically granted (i) such number of restricted stock units
(or, if so elected by a Non-Employee Director prior to the date of such annual
meeting, shares of restricted common stock) on the date of such annual meeting
of the Company’s stockholders as is determined by dividing (A) $225,000 by (B)
the 60-day trailing average trading price of the Company’s common stock
preceding the date of grant, and (ii) an option to purchase such number of
shares of the Company’s common stock having a value of $100,000, calculated as
of the date of grant in accordance with the Black-Scholes option pricing model
(utilizing the same assumptions that the Company utilizes in preparation of its
financial statements and the 60-day trailing average trading price of the
Company’s common stock preceding the date of grant) (which options will have a
term of ten years from the date of grant and an exercise price per share equal
to the Fair Market Value (as defined in the Equity Plan) on the date of grant).
The awards described in this Section 2(b) shall be referred to as “Subsequent
Awards.”  For the avoidance of doubt, a Non-Employee Director elected for the
first time to the Board at an annual meeting of the Company’s stockholders shall
only receive an Initial Award in connection with such election, and shall not
receive any Subsequent Awards on the date of such meeting as well.

2

--------------------------------------------------------------------------------

 

(c)Termination of Employment of Employee Directors. Members of the Board who are
employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section 2(a) above, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from employment with
the Company and any parent or subsidiary of the Company, Subsequent Awards as
described in Section 2(b) above.

(d)Vesting of Awards Granted to Non-Employee Directors.  Each Initial Award
shall vest and become exercisable on the first anniversary of the date of grant,
subject to the Non-Employee Director continuing in service on the Board through
each such vesting date. Each Subsequent Award shall vest and/or become
exercisable on the first anniversary of the date of grant, subject to the
Non-Employee Director continuing in service on the Board through such vesting
date. All of a Non-Employee Director’s Initial Awards and Subsequent Awards
shall vest in full upon the occurrence of a Change in Control (as defined in the
Equity Plan).

3